Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 30, 2020

                                      No. 04-20-00028-CV

                       181 SOUTH HOMES INC. and Ricardo Canales,
                                    Appellants

                                                 v.

                  Henry GARIBAY, Individually, and d/b/a Hengar Unlimited,
                                       Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI07741
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER

        The record in this appeal was due February 18, 2020; however, we granted the reporter,
Craig Carter, an extension of time until March 19 to file the record. On March 26, 2019, Carter
filed the first six volumes of the record and stated the remaining five volumes were not filed
because he had not been paid the reporter’s fee for preparing the record.

        We order appellants, 181 South Homes, Inc. and Ricardo Canales, to provide written
proof to this court by April 14, 2020 that the reporter’s fee has been paid or arrangements
satisfactory to the reporter have been made to pay the reporter’s fee. If appellants fail to respond
within the time provided, appellants’ brief will be due April 29, 2020, and the court will only
consider those issues or points raised in the brief that do not require a complete reporter’s record
for a decision. See Tex. R. App. P. 37.3(c).

        Craig Carter is advised that the record will be due fifteen days after appellants file the
proof required by this order.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court